Citation Nr: 1043314	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension.

2.  Entitlement to service connection for a cardiovascular 
disease, including as secondary to service-connected 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for right ankle 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1975 to June 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2006 and 
October 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified at a video conference hearing 
held before the undersigned Veterans Law Judge on January 11, 
2010.

Issues 3 and 4 listed above are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is not 
productive of a diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.

2.  The Veteran has hypertensive heart disease manifested by left 
ventricular hypertrophy that is proximately due to or the result 
of his service-connected hypertension.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent 
for service-connected hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic 
Code 7101 (2010).

2.  Hypertensive heart disease is secondary to the Veteran's 
service-connected hypertension.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased Disability Rating for Hypertension

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life in order to substantiate the claim.  Vazquez-Flores, 22 Vet. 
App. 37 (2008).  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be veteran specific."  In addition, the Federal Circuit 
determined that "while a veteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, "insofar 
as the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."  Id.  Finally, inadequate or defective notice in an 
increased rating claim does not shift the burden of showing the 
veteran was not prejudiced to VA unless preadjudicatory notice 
was not provided at all.  Vazquez-Flores v. Shinseki, No. 05-
0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).  

In this case, notice was sent to the Veteran in May 2006, prior 
to the initial adjudication of his claim, that informed him of 
what evidence was required to substantiate the claim (i.e., that 
he must show a worsening in the severity of his service-connected 
disability) and of his and VA's respective duties for obtaining 
evidence.  He was also advised that should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  Id., 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary to 
establish entitlement to an effective date should benefits be 
granted.  However, any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  The 
Board notes that additional notice was provided to the Veteran by 
the AMC in March 2010; however, that notice does not provide any 
additional information to the Veteran regarding how to establish 
his claim for an increased disability rating.

The Board acknowledges that the notices provided to the Veteran 
are defective in that they fail to inform him that he should 
submit evidence demonstrating the effect that the worsening of 
his service-connected disability (in this case hypertension) has 
had on his employment.  As the Veteran was provided with notice 
although it was defective, the Board finds that the burden of 
showing proving prejudice remains with the Veteran.  The Veteran 
has not, however, alleged or proven that he has been prejudiced 
by this defect in the notice provided.  Consequently, the Board 
may proceed to adjudicate the Veteran's claim without prejudice 
to him.  Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 
(Vet. App. Oct. 22, 2010). 

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  The 
Veteran has not identified any additional evidence not already 
obtained.  The Board notes that, in March 2010, the Veteran 
submitted additional private treatment records in support of his 
claim along with the VCAA Notice Response Form on which he 
indicated he had no additional information or evidence to give 
VA. All efforts have, therefore, been made to obtain relevant, 
identified and available evidence.  

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in August 2006, 
August 2007, April 2009 and June 2010.  In addition, the Board 
notes that an addendum to the April 2009 VA examination report 
was provided in October 2009 providing the VA examiner's medical 
opinion regarding the severity of the Veteran's service-connected 
hypertension.  Significantly, the Board observes that he does not 
report that the condition has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

The Board finds that, as to the claim for an increased disability 
rating for service-connected hypertension, that the VA 
examinations obtained are adequate for rating purposes as they 
were based upon consideration of the prior medical history and 
describes the disability in sufficient detail so the Board 
evaluation will be fully informed.  In addition, all medical 
opinions provided fully addressed all aspects of the request for 
an opinion and are supported with an analysis which can be 
considered and weighed against contrary opinions.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran.  Additional efforts to assist or notify 
him would serve no useful purpose.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claim. 



Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's hypertension is currently in evaluated as 10 
percent disabling under Diagnostic Code 7101.  Diagnostic Code 
7101, for hypertensive vascular disease (hypertension and 
isolated systolic hypertension), provides for a 60 percent rating 
when diastolic pressure is predominantly 130 or more; a 40 
percent rating when diastolic pressure is predominantly 120 or 
more; a 20 percent rating when diastolic pressure is 
predominantly 110 or more, or systolic pressure is predominantly 
200 or more; and a 10 percent rating when diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 160 
or more, or an individual has a history of diastolic pressure 
predominantly 100 or more that requires continuous medication for 
control.  38 C.F.R. § 4.104, Code 7101.  Note 1 to Diagnostic 
Code 7101 requires that hypertension or isolated systolic 
hypertension be confirmed by readings taken two or more times on 
at least three different days.  For purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood pressure 
of less than 90 mm.  38 C.F.R. § 4.104, Code 7101, Note 1.

After considering all the evidence, the Board finds that the 
evidence fails to show that the Veteran's diastolic pressure is 
predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.  Rather the medical evidence shows his 
diastolic pressure to be no higher than 95 (see May 2008 private 
inpatient treatment note); however, it was predominantly in the 
70s.  As for his systolic pressure, the medical evidence fails to 
show that it was any higher than 151 (see June 2010 VA 
examination report).  Rather the evidence shows that it was 
predominantly in the 120s and 130s.  The Board also notes that, 
in November 2008, the Veteran was hospitalized because of a drop 
in his blood pressure and pulse and it was determined that his 
hypertension medication dose was too high.  He reported this at a 
primary care visit in December 2008 and indicated his blood 
pressure had been under good control since.  It is noted that VA 
examination in April 2009 demonstrated the Veteran's blood 
pressure (taken three times) was 98/68, 100/70 and 98/66, which 
are low compared to the other blood pressure readings seen in the 
medical treatment records.  An October 2009 VA treatment note 
records the Veteran's report that his systolic pressure continued 
to be labile between 90 and 170, but his blood pressure that day 
was 114/74.  The assessment was that his hypertension was under 
overall good control.  Furthermore, the VA examiner who conducted 
the April 2009 VA examination rendered an opinion in August 2009 
in which he looked at the Veteran's blood pressure readings over 
the past two years and opined that the Veteran's hypertension had 
been very well controlled.

Consequently, the Board concludes that the preponderance of the 
evidence is against finding that a disability rating in excess of 
10 percent for service-connected hypertension is warranted on a 
schedular basis.  

Finally, the Board must consider whether referral for 
consideration of an extraschedular disability rating is warranted 
under 38 C.F.R. § 3.321(b).  It is generally provided that the 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the evidence does not show, nor has the 
Veteran contended, that the rating schedule does not contemplate 
the disability picture presented by his service-connected 
hypertension.  The Veteran's service-connected hypertension has 
been well controlled with medication with systolic pressures was 
predominantly in the 120s to 130s and diastolic pressure was 
predominantly in the 70s.  Consequently, the Board finds that the 
Veteran's hypertension does not present an extraordinary 
disability picture and, therefore, the preponderance of the 
evidence is against referral for consideration of an 
extraschedular disability rating under 38 C.F.R. § 3.321(b).

The preponderance of the evidence being against the Veteran's 
claim for a higher disability rating for his service-connected 
hypertension, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's appeal must be denied.

II.  Service Connection for Cardiovascular Disease

In this decision, the Board grants service connection for 
hypertensive heart disease as secondary to his service-connected 
hypertension, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify and 
assist is necessary.

The Veteran is claiming that he has a cardiovascular disease that 
is related to his service-connected hypertension.  He has not 
argued nor presented evidence that he has any cardiovascular 
disorder other than hypertension that is related to his active 
military service.  Consequently, the Board will only address 
whether the Veteran has a current cardiovascular disease that is 
secondary to his service-connected hypertension.  See Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has 
raised an issue of service connection, the evidence in the record 
must be reviewed to determine the scope of that claim.  Claims 
which have no support in the record need not be considered by the 
Board, however, as the Board is not obligated to consider "all 
possible" substantive theories of recovery.  Where a fully 
developed record is presented to the Board with no evidentiary 
support for a particular theory of recovery, there is no reason 
for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service origin.  
In that case, all symptomatology resulting from the secondary 
disorder will be considered in rating the disability.  The second 
is when a service-connected disability aggravates a nonservice-
connected disability.  In those cases, VA may only consider the 
degree of disability over and above the degree of disability 
prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b).

The Board acknowledges, however, that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered 
competent and sufficient to establish a diagnosis of a condition 
when 1) a lay person is competent to identify the medical 
condition; 2) the lay person is reporting a contemporaneous 
medical diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In February 2010, the Board remanded this claim for an additional 
VA examination because of conflicting evidence of whether the 
Veteran has any cardiovascular disease other than hypertension 
for which he can be service connected.  Some of the evidence 
showed diagnoses of left ventricular hypertrophy and hypertrophic 
cardiomyopathy; however, other evidence indicated that there was 
no other cardiovascular disease except for hypertensive vascular 
disease (i.e., hypertension) for which the Veteran is already 
service-connected.  

The Veteran underwent VA examination in June 2010.  As a result 
of that examination, including review of a February 2010 
echocardiogram, the examiner diagnosed the Veteran to have 
hypertension with hypertensive heart disease.  The examiner 
clearly indicated that the objective cardiac studies have failed 
to show evidence of hypertrophic cardiomyopathy, and the results 
of an adenosine stress test reported in December 2006 Cardiology 
note were inaccurate in terms of the report of ischemia.  Rather, 
the stress echo, using exercise for stress, was a more accurate 
study, using normal physiological stress, and it was negative for 
ischemia.  The examiner stated, however, that the Veteran has 
left ventricular hypertrophy which is a complication of prolonged 
hypertension although this has not affected his cardiac 
performance in terms of the left ventricular ejection fraction.  
Furthermore, the examiner opined that the Veteran's current 
diagnosis of hypertensive heart disease as evidenced by left 
ventricular hypertrophy on echocardiogram is due to his current 
diagnosis of hypertension as left ventricular hypertrophy, which 
is a sign of hypertensive heart disease, is a common complication 
of uncontrolled or poorly controlled hypertension.  

Based upon this evidence, the Board finds that it clearly 
establishes that the Veteran has hypertensive heart disease that 
is separate and distinct from his service-connected hypertension 
(a.k.a. hypertensive vascular disease) and that his hypertensive 
heart disease is proximately due to or is the result of his 
service-connected hypertension.  Consequently, the Board 
concludes that service connection for hypertensive heart disease 
is warranted as secondary to the Veteran's service-connected 
hypertension, and the Veteran's appeal is granted.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected hypertension is denied.

Entitlement to service connection for hypertensive heart disease, 
as secondary to service-connected hypertension, is granted.


REMAND

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where the 
remand orders of the Board or the courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2010, the Board remanded the Veteran's claims to 
reopen for service connection for a right ankle disorder and a 
right knee disorder in order for notice to be provided to the 
Veteran that complies with the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Board found 
that the notice initially sent in May 2006 failed to specifically 
identify the kind of evidence that would overcome the 
deficiencies in the prior decision.  Rather, as found inadequate 
by VA's Office of the General Counsel, the notice letter merely 
states that the evidence submitted must relate to the stated 
bases for the prior denials.  

The AMC sent additional notice to the Veteran on these claims in 
March 2010.  Although stating specifically the grounds upon which 
the Veteran's claims had previously been denied, the notice again 
only advised that the evidence submitted must be new and relate 
to this fact.  It fails to identify the kind of evidence that 
would overcome those deficiencies.   Consequently, the AMC's 
March 2010 letter is still inadequate, and remand is necessary to 
comply with the Board's prior remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately 
identifies to the Veteran the type of 
information and/or evidence he must submit 
to reopen the claims for service 
connection for a right ankle disorder and 
a right knee disorder.

2.  After permitting a reasonable time for 
the Veteran to reply to this notice letter 
and conducting any additional development 
as necessary based upon the Veteran's 
reply, readjudicate the Veteran's claims 
to reopen for service connection for a 
right ankle disorder and a right knee 
disorder.  If such action does not resolve 
the claims, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


